Citation Nr: 0833267	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-39 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death.

In September 2007, the RO advised the appellant that the case 
was being certified to the Board.  In November 2007, the 
appellant submitted additional evidence to the Board.  In the 
September 2008 informal hearing presentation, the appellant's 
representative waived RO consideration of this evidence.  As 
such, a remand for the RO to consider this evidence in the 
first instance is not required.  See 38 C.F.R. § 20.1304 
(2007).

Review of the claims file indicates that the issue perfected 
for appeal is service connection for the cause of the 
veteran's death.  In a statement dated October 30, 2006, the 
veteran's representative raised a claim of clear and 
unmistakable error (CUE) in the November 1946 rating decision 
that reduced the veteran's service-connected compensation 
from 100 percent to 80 percent.  The representative argued 
that this issue was intertwined with the issue of entitlement 
to Dependency and Indemnity Compensation (DIC) benefits under 
the provisions of 38 U.S.C. § 1318.  

The RO adjudicated the issue of entitlement to death benefits 
under the provisions of 38 U.S.C. § 1318, including as due to 
CUE, in the July 2007 Supplemental Statement of the Case 
(SSOC).  

The August 2004 notice letter advised the appellant that her 
claim for DIC had been denied.  A review of the July 2004 
rating decision, however, shows that service connection for 
cause of death was denied and there is no indication that 
entitlement to DIC under § 1318 had been considered.  The 
Statement of the Case (SOC) included only the issue of 
service connection for the cause of the veteran's death.  

Pursuant to regulation, in no case will a SSOC be used to 
announce decisions by the agency of original jurisdiction on 
issues not previously addressed in the SOC.  See 38 C.F.R. 
§ 19.31(a) (2007).  Therefore, the Board does not have 
jurisdiction over the issue of entitlement to DIC under the 
provisions of 38 U.S.C. § 1318 and it is referred to the RO 
for adjudication in the form of a rating decision.  The 
appellant should be provided the appropriate notification of 
this decision, to include notification of appellate rights, 
and an opportunity to appeal that issue.  See 38 C.F.R. 
§ 3.103 (2007).  


FINDINGS OF FACT

1.  At the time of his death in March 2004, the veteran was 
service-connected for paralysis of median nerve, right; 
paralysis of superficial sensory branch of radial nerve, 
right; gunshot wound of right arm with muscle injury to 
groups IV, V, and VI, right and fracture of right humerus; 
gunshot wound of right forearm and hand with muscle injury to 
groups VII and VIII, right, and fracture of the right radius.  
Disability was evaluated analogous to an amputation of the 
right upper extremity below the insertion of the deltoid and 
assigned an 80 percent evaluation from October 19, 1946.  The 
veteran was also service-connected for a scar of the right 
thigh evaluated as 0 percent disabling.

2.  The Certificate of Death lists the immediate cause of the 
veteran's death as congestive heart failure due to 
arteriosclerotic cardiovascular disease.  It was noted that 
tobacco use contributed to death.  No other significant 
conditions contributing to death but not resulting in the 
underlying cause were listed.

3.  There is no evidence of cardiovascular disease during 
service or manifested to a compensable degree within one year 
after discharge from service.

4.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities caused or 
contributed substantially or materially to his death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service or service-
connected disability, did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his or her possession 
that pertains to the claim was eliminated by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a § 1310 DIC 
claim, the Court held that section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  The Court also held that a DIC 
claim imposes upon VA no obligation to inform a DIC claimant 
who submits a nondetailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Id.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO issued a letter 
in May 2004 that notified the appellant of the evidence 
needed to substantiate a claim for DIC benefits.  This letter 
advised the appellant of the evidence VA would provide and 
the evidence she needed to provide.  She was also asked to 
submit any evidence in her possession that she believed would 
support her claim.  Prior to certification, in September 
2007, the appellant was provided information regarding the 
assignment of disability ratings and effective dates.  

The Board acknowledges that the May 2004 letter did not 
specifically advise the appellant of the conditions the 
veteran was service-connected for at the time of his death or 
of the evidence required to substantiate a DIC claim based on 
a condition not yet service connected.  Further, the claim 
was not readjudicated following the September 2007 Dingess 
notification.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 889.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  The May 
2004 letter informed the appellant that to support a claim 
for DIC benefits, the evidence must show that the veteran 
died from a service-related injury or disease.  The October 
2005 SOC notified the veteran of the applicable regulations, 
to include 38 C.F.R. § 3.312, which specifically addresses 
cause of death, to include principal and contributory causes 
of death.  A review of the record indicates the veteran had 
actual knowledge of the veteran's service-connected 
conditions as she submitted various medical statements 
suggesting a relationship between service-connected 
disability and the cause of his death.  In this regard, the 
Board notes that the appellant has not argued that service 
connection should be established for the disabilities listed 
as the primary cause of death on the death certificate.  
Rather, she argues that service-connected disability 
contributed to the veteran's death, and she and her 
representative have shown actual knowledge of how to 
substantiate a claim on that basis.  Evidence of record also 
demonstrates that the appellant has had ample opportunity to 
meaningfully participate in the adjudicative claims process; 
thus, the Board finds that any errors or deficiencies 
regarding notice are considered harmless.  

Under VCAA, VA also has a duty to assist the appellant in the 
development of a claim.  This includes assisting the 
appellant in procuring service treatment records, relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

The claims file contains the veteran's service treatment 
records, VA medical center (VAMC) records, and private 
medical statements.  In June 2006, the appellant submitted a 
statement indicating the veteran had been receiving benefits 
from the Social Security Administration (SSA) off of her 
award and that he did not work enough to receive his own.  
There is no other indication that the veteran was receiving 
SSA disability benefits; thus, a remand to request SSA 
records would serve no useful purpose.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

By letter dated in February 2006, the RO requested that the 
claimant submit authorizations for release of records from 
Dr. D.C. and Dr. R.W.  The claimant did not submit the 
requested authorizations.  

In June 2006, a medical opinion was obtained regarding the 
cause of the veteran's death.  In an October 2006 statement, 
the appellant's representative argued that the VA examiner 
did not furnish a rationale for his opinion.  The 
representative further noted that another physician had 
expressed concerns about the probative value of VA opinions 
by Dr. Y.  It was noted that Dr. Y. often does not adequately 
analyze the claims file and often fails to make a comparative 
analysis of the medical information resulting in inaccuracies 
and misrepresentation of fact patterns.  These actions were 
described as commonplace and it was requested the VA medical 
opinion be disqualified.  

However, contrary to the representative's argument, a review 
of the June 2006 opinion indicates the physician reviewed the 
claims file and provided a medical opinion with rationale.  
The Board can find no indication that facts were erroneously 
stated.  The opinion appears adequate and the Board finds no 
basis for disregarding it.  

In the September 2008 informal hearing presentation, the 
veteran's representative requested that if the benefit sought 
was not granted, an independent medical opinion (IME) should 
be obtained to determine whether polymyalgia rheumatica was 
secondary to the veteran's gunshot wounds.  On review, the 
Board finds that the claims file contains sufficient medical 
evidence upon which to base a decision and that additional 
medical opinion is not warranted by the medical complexity or 
controversy involved in the appeal.  See 38 C.F.R. § 20.901 
(2007).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

DIC is payable to a surviving spouse of a qualifying veteran 
who died from a service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002 & Supp. 2007).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a) (2007).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2007).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2007).

Service-connected disease or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2007).

The Certificate of Death indicates that the immediate cause 
of the veteran's death was congestive heart failure due to 
arteriosclerotic cardiovascular disease.  It was noted that 
tobacco use contributed to death.  No other significant 
conditions contributing to death but not resulting in the 
underlying cause were listed.

At the time of the veteran's death in March 2004, the veteran 
was service-connected for the following disabilities: 
paralysis of median nerve, right; paralysis of superficial 
sensory branch of radial nerve, right; gunshot wound of right 
arm with muscle injury to groups IV, V, and VI, right and 
fracture of right humerus; gunshot wound of right forearm and 
hand with muscle injury to groups VII and VIII, right, and 
fracture of the right radius.  Disability was evaluated 
analogous to an amputation of the right upper extremity below 
the insertion of the deltoid and assigned an 80 percent 
evaluation from October 19, 1946.  The veteran was also 
service-connected for a right thigh scar evaluated as 0 
percent disabling.  

The veteran was not service-connected for the disabilities 
listed as the immediate cause of his death and therefore, it 
is necessary to determine whether service connection should 
have been established.  

A service-connected disorder is one which was incurred or 
aggravated by active service, or in the case of certain 
diseases like cardiovascular-renal disease, was demonstrated 
to a compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).

Service treatment records are negative for any evidence of 
cardiovascular problems.  X-rays of the chest taken in April 
1946 indicated that the heart and lungs appeared within 
normal limits.  On review, the record does not contain 
medical evidence showing cardiovascular disability manifested 
to a compensable degree within one year following discharge 
from service.  

Although not listed on the Certificate of Death, the 
appellant and her representative contend that the veteran's 
service-connected disabilities contributed to his death.  

VAMC records show hospital admissions from November 4 to 
November 19, 2003, and from January 21 to February 6, 2004.  
Multiple medical issues were documented and diagnoses 
included myelodysplastic disorder; pneumonia; pleural 
effusion, exudate, etiology unknown; urinary retention, 
indwelling Foley catheter; and polymyalgia rheumatica, 
history, chronic prednisone use.  

Statement from Dr. R.W. indicates his chart on the veteran 
covered the period from 1998 to about 2 months prior to his 
death.  In June 2001 and prior to his death, the veteran was 
treated with Prednisone for polymyalgia rheumatica and became 
somewhat steroid dependent.  The veteran had chronic 
obstructive pulmonary disease, developed leukopenia, and had 
hypertension.  He was hospitalized with bronchopneumonia 
about 2 months before his death.

Statement from Dr. D.C. dated in June 2005 indicates that he 
signed the veteran's death certificate as congestive heart 
failure secondary to arteriosclerotic cardiovascular disease 
based on a past history of atrial fibrillation and pleural 
effusions.  He indicated that since that time, he had the 
opportunity to visit with the appellant and review some of 
the veteran's VAMC records.  Dr. D.C. felt that the chronic 
myelodysplastic disorder and steroid dependency secondary to 
polymyalgia rheumatica played roles in the veteran's demise.  
He noted that the polymyalgia seemed to begin at the site of 
the gunshot wound and that the shoulder arthritis spread 
throughout and was eventually diagnosed as polymyalgia 
rheumatica.  He indicated he hoped the appellant would 
qualify for some VA benefits based on the fact that the 
veteran's death may have been related to a service-connected 
injury.

An undated statement from Dr. D.C. received in November 2005 
offered additional argument in support of his previous 
statement.  Dr. D.C. noted that the veteran's in-service 
injuries required 5 surgeries and resulted in post-operative 
deformity of the proximal right humerus, residual limitation 
of motion of the right elbow, severe limited range of motion 
of the right wrist, and a "claw deformity" of the right 
hand.  Dr. D.C. felt that if you asked any VA surgeon or 
rheumatologist they would agree that the veteran experienced 
post-traumatic arthritis as a result of the World War II 
injuries and he felt this contributed to the veteran's 
demise.  Dr. D.C. noted that he was a State Representative, 
physician, and the medical examiner who signed the death 
certificate.  

A VA medical opinion was obtained in June 2006.  The claims 
file was available for review and the examiner indicated that 
the medical statements from Dr. R.W. and Dr. D.C. were 
reviewed.  The examiner indicated it was his opinion that the 
cause of the veteran's death was not related to the service-
connected conditions.  The examiner further stated:

It is my opinion the veteran's service-
connected gunshot injuries did not cause 
or lead to his death.  The cause of death 
congestive heart failure secondary to 
arteriosclerotic cardiovascular disease 
is not likely the result of traumatic 
arthritis, which is secondary to gunshot 
injuries to his right arm and right 
forearm sustained while he was in the 
service during World War II.  Traumatic 
arthritis in one joint does not spread to 
other parts of the body resulting in 
polymyalgia rheumatica, which is a 
rheumatic condition.

In determining whether the veteran's service-connected 
disabilities contributed to the cause of his death, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board acknowledges the favorable statements from Dr. D.C.  
On review, however, the Board does not find these statements 
as probative as the June 2006 VA opinion.  First, although 
Dr. D.C. apparently reviewed some of the veteran's VA 
records, there is no indication he had access to the complete 
claims file.  The VA examiner had access to the claims file 
and had the opportunity to review the private medical 
statements.  Second, Dr. D.C. did not provide supporting 
rationale for his statement that the shoulder arthritis 
spread throughout the body and was eventually diagnosed as 
polymyalgia rheumatica with secondary chronic myelodysplastic 
syndrome and steroid dependency.  On the other hand, the VA 
examiner explained that polymyalgia rheumatica is a rheumatic 
condition and not the result of traumatic arthritis spreading 
from one joint.  Furthermore, although Dr. D.C. also asserted 
that he was certain that the veteran's chronic 
myelodysplastic syndrome and steroid dependency "played 
roles" in his death, the physician did not provide any 
rationale explaining how those disorders substantially and 
materially contributed to the veteran's death.  As noted, 
that same physician had previously found was solely due 
solely to congestive heart failure due to arteriosclerotic 
cardiovascular disease.

In summary, the evidence shows that the veteran was not 
service-connected for the primary cause of death (congestive 
heart failure) and there is no basis for establishing service 
connection for cardiovascular disability.  The evidence does 
show that the traumatic arthritis in the veteran's right 
upper extremity was related to his in-service injuries.  The 
more probative medical evidence, however, indicates that 
polymyalgia rheumatica was not the result of the traumatic 
arthritis in the right upper extremity.  Further, the medical 
evidence does not establish that the service-connected right 
upper extremity disability contributed substantially or 
materially to the cause of death.  In this regard, the Board 
notes that the right upper extremity disability, despite its 
severity, was musculoskeletal in nature and there is no 
indication it affected vital organs.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


